Citation Nr: 1820359	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  16-52 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A chronic right knee disability is not etiologically related to any incident of active duty service.


CONCLUSION OF LAW

A chronic right knee disability was not incurred in or aggravated by active military service, nor may its incurrence or aggravation be presumed.  38 U.S.C. §§ 1101, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that service connection is warranted for a right knee disability as it is related to an in-service injury.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The record establishes a current disability.  The Veteran was diagnosed with degenerative joint disease of the left and right knees in June 2006 at the VA Medical Center (VAMC) and the diagnosis was confirmed by a VAMC orthopedist in April 2007.  A current disability is therefore demonstrated.  

Although the Veteran has a current right knee condition, the record does not establish an in-service injury of the right knee.  Service treatment records show that the Veteran was seen for complaints of left knee pain and swelling on several occasions beginning in October 1975.  At that time, the Veteran presented with left knee pain and patellar crepitus.  Range of motion was normal and the knee was stable.  The examiner suspected a stress reaction, and the Veteran was placed on crutches for a week.  Subsequent X-rays of the knee were negative for abnormalities and the Veteran was returned to duty.  The Veteran was seen a second time for pain and swelling of the left knee after performing squat exercises in August 1976 and was diagnosed with an acute left knee strain.  There are no other complaints or treatment for a knee problem during service and no documented right knee injuries.  Examination of both knees was normal at the August 1979 separation examination and the examining physician only noted a history of occasional effusion into the Veteran's left knee-there are no findings or history pertaining to the right knee.  

The Veteran reported in the August 2015 notice of disagreement (NOD) that he experienced pain and swelling of the right knee during basic training in Fort Knox, Kentucky and was placed on crutches.  The Veteran is competent to report the injuries he experienced during service, but service records clearly document the history and treatment described by the Veteran occurred with respect to the left knee.  The Veteran's recollections of his in-service treatment, provided 35 years after the events in question, are directly contradicted by the objective service records which show injury and treatment of the left knee only.  The Board finds that the objective medical records outweigh the Veteran's lay statements with respect to whether he incurred an injury to the right knee during service.  Therefore, an in-service injury is not established and the claim for service connection for a right knee disability is denied.  38 U.S.C. § 5107(b) (2012).


ORDER

Entitlement to service connection for a right knee disability is denied.


REMAND

The April 2015 rating decision on appeal denied service connection for right and left knee disabilities.  The Veteran's August 2015 NOD specifically referred to the right knee, but in a statement on the standard VA Form 21-0958, the Veteran also referenced treatment during service for a knee injury and swelling.  The Veteran described experiencing pain and swelling of the knee during basic training at Fort Knox and treatment with crutches.  As discussed above, service records document the complaints and treatment referenced by the Veteran, but pertaining to the left knee, not the right.  The Veteran is also unrepresented, and to ensure that his NOD is read in a sympathetic manner, the Board finds that the Veteran filed a NOD with respect to the denial of service connection for a left knee disability in the April 2015 rating decision.  A remand is therefore necessary to provide the Veteran a statement of the case (SOC) on the issue of entitlement to service connection for a left knee disability.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a SOC on the issue of entitlement to service connection for a left knee disability.  Inform the Veteran of the requirements to perfect an appeal with respect to this issue.  

2.  If the Veteran perfects the appeal, ensure that any indicated development is completed before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


